                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

TERRELL DISMUKES,                               )
                                                )
                               Plaintiff,       )
                                                )
vs.                                             )       Case No. 18-CV-0724-MJR-MAB
                                                )
SHANE HILEMAN,                                  )
JEFFERY M. DENNISON,                            )
BRETT NEIGHBORS,                                )
                                                )
                               Defendants.      )

                             MEMORANDUM AND ORDER
                        ADOPTING REPORT & RECOMMENDATION

REAGAN, Chief Judge:

       On October 10, 2018, it came to the Court’s attention that Plaintiff Terrell Dismukes had

been released from custody when mail sent to him at Shawnee Correctional Center was returned

as undeliverable (Doc. 14, 15; Dkt. txt. 16). The Court set the matter for a status conference on

October 26, 2018 to ascertain the Plaintiff’s willingness to proceed with this matter. (Dkt. txt. 16).

The docket text setting the hearing noted that if Plaintiff failed to appear in person, or by phone,

the matter would be dismissed (Id.). On October 26, 2018, the Plaintiff neither appeared before

United States Magistrate Judge Stephen C. Williams, nor communicated with the Court or other

parties in any fashion (Dkt. txt. 17). As a result, Magistrate Judge Stephen C. Williams prepared

a Report and Recommendation recounting the above course of events and recommending

dismissal of the matter with prejudice for failure to follow Court order. Federal Rule of Civil

Procedure 41(b) authorizes such a dismissal. The parties were given until November 15, 2018, to

file objections. None were received.

                                                                                         1|Page
        Accordingly, the Court ADOPTS in its entirety the Report and Recommendation (Doc.

18). The Court finds that Magistrate Judge Williams’s recommendations are sound, particularly

in light of the fact that Plaintiff was warned early in the case, and repeatedly that he had to keep

the Court apprised of his whereabouts, and he was allowed to appear in person or by phone at

the status conference. No claims remain against any party. Accordingly, judgment shall be

entered in favor of all Defendants with prejudice and the Clerk’s office is directed to close this

case.

        IT IS SO ORDERED.

        DATED: January 15, 2019

                                                     s/ Michael J. Reagan
                                                     Michael J. Reagan
                                                     United States District Judge




                                                                                        2|Page
